



EXHIBIT 10.2
iaalogo.jpg [iaalogo.jpg]
Via electronic mail delivery
April 6, 2020
IAA, Inc.
Attn: Board of Directors
Two Westbrook Corporate Center, 10th Floor Westchester, IL 60154
Re:    Letter Agreement – Temporary Reduction in Director Compensation
Dear Board of Directors:
As you know, as members of the Board of Directors of IAA, Inc. (the “Board”),
you are entitled to certain payments for your services, which include, among
other things, cash compensation in the form of an annual retainer, additional
chairman or committee chair retainers, and any committee membership
fees/retainers, each of which are paid in quarterly installments (collectively,
the “Director Compensation”), as approved at the July 29, 2019 Annual Meeting of
the Board, and as modified from time to time thereafter.
On April 5, 2020, during a call with all Directors present, after discussion by
the Board, a motion was made to enact a temporary 20% reduction in the cash
portion of the Director Compensation (the “Retainer Reduction”), due to current
circumstances surrounding COVID-19. The motion for a Retainer Reduction was
approved unanimously and thus carried, as will be reflected in the Minutes for
the April 5, 2020 meeting. Accordingly, for the purpose of implementing the
Retainer Reduction, you agree that the cash portion of your Director
Compensation will be reduced by 20% for this Second Quarter of 2020. The
Retainer Reduction will be for this Second Quarter of 2020 only, unless the
Board agrees to extend the Retainer Reduction for any subsequent Quarter.
The Retainer Reduction will not affect any other terms of the Director
Compensation, or otherwise invalidate or alter any terms, rights, or powers of
Directors as defined in the By-laws of IAA, Inc. Except for the Retainer
Reduction, all of the other terms of the directorship will remain in full force
and effect.
This Letter Agreement may be executed by you or any other Director in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement. Please sign on the following page to
acknowledge and agree to the terms of this Letter Agreement.
Respectfully submitted,
IAA, INC.


By: /s/ Sidney Peryar    
Executive Vice President,
Chief Legal Officer & Secretary




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Letter Agreement, which
may be executed in one or more counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument. This
action shall be effective as of April 5, 2020. Any copy, facsimile or other
reliable reproduction of this action may be substituted or used in lieu of the
original writing for any and all purposes for which the original writing could
be used, provided that such copy, facsimile, or other reproduction be a complete
reproduction of the entire original writing.
AGREED AND ACCEPTED BY:


BOARD OF DIRECTORS:


By:/s/ John Larson
John Larson


By:/s/ John Kett
John Kett


By:/s/ Lynn Jolliffe
Lynn Jolliffe


By:/s/ Olaf Kastner
Olaf Kastner


By:/s/ Brian Bales
Brian Bales


By:/s/ Bill Breslin
Bill Breslin


By:/s/ Sue Gove
Sue Gove


By:/s/ Gail Evans
Gail Evans


By:/s/ Peter Kamin
Peter Kamin




